 



Exhibit 10.1
MARITRANS INC
EXCESS BENEFIT PLAN
as Amended and Restated Effective January 1, 2005
          WHEREAS, Maritrans Inc. (the “Company”) sponsors the Retirement Plan
of Maritrans Inc. (the “Retirement Plan”) and the Profit Sharing Plan and
Savings Plan of Maritrans Inc. (the “Profit Sharing Plan”) for those of its
employees eligible to participate; and
          WHEREAS, the Company maintains the Retirement Plan and the Profit
Sharing Plan in conformance with the requirements of the Internal Revenue Code
of 1986, as amended (the “Code”) and the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”); and
          WHEREAS, the requirements of the Code do not permit either the
Retirement Plan or the Profit Sharing Plan to provide benefits to, or
contributions for, any participant in excess of the monetary limits imposed by
Section 415 of the Code or to base such benefits or contributions on
compensation in excess of the monetary limits imposed by Section 401(a)(17) of
the Code (both as indexed); and
          WHEREAS, the Company is permitted by ERISA to establish an unfunded
plan to provide for the payments of benefits to, and contributions for, certain
employees to supplement the benefits paid under the Retirement Plan, or
contributions made to the Profit Sharing Plan, which would otherwise exceed the
limits imposed, and, therefore, the Company also sponsors this Excess Benefit
Plan (the “Plan”), which was originally effective as of January 1, 1983, for the
benefit of certain of its employees to accomplish the objectives discussed
above; and
          WHEREAS, under Section 409A of the Code, certain changes to the Plan
are now required or desirable, and pursuant to Section 9.1, the Board of
Directors of the Company (the “Board”) may amend the Plan;
          WHEREAS, the Board desires to delegate authority to the Compensation
Committee of the Board to amend the Plan;
          WHEREAS, the Board desires to delegate authority to the Retirement
Plans Committee of Maritrans Inc. to administer the Plan;
          NOW THEREFORE, the Plan is amended and restated in its entirety,
effective as of January 1, 2005; provided, however, that the Plan, as adopted,
shall apply only to an employee who begins to receive a benefit or terminates
employment on or after January 1, 2005. The rights and benefits of any other
employee shall be determined under the Plan as in effect on the date that the
employee’s employment terminated.

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Account. “Account” means, with respect to a Participant, the Account
established on the books of account of the Company, pursuant to Article IV.
     Actuarial Equivalent. “Actuarial Equivalent” means a benefit of equivalent
value determined in accordance with the actuarial factors and assumptions used
for the same purpose under the Retirement Plan
     Affiliate. “Affiliate” means any firm, partnership, or corporation that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with Maritrans.
     Benefit. “Benefit” means the benefit to which a Participant, surviving
spouse, or beneficiary is entitled in accordance with Articles III and IV.
     Board. “Board” means the Board of Directors of Maritrans Inc.
     Change of Control. “Change of Control” means a Change of Control as defined
under the Maritrans Inc. 2005 Omnibus Equity Compensation Plan.
     Code. “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
     Committee. “Committee” means the Retirement Plans Committee of Maritrans,
Inc.
     Company. “Company” means Maritrans Inc. and its Affiliates that are
participating employers under the Retirement Plan and the Profit Sharing Plan.
     Compensation Committee. “Compensation Committee” means the Compensation
Committee of the Board.
     Credited Service. “Credited Service” means Credited Service as defined
under the Retirement Plan.
     Early Retirement Date. “Early Retirement Date” means the Participant’s
Optional Early Retirement Date as defined in Section 5.2 of the Retirement Plan.
     Effective Date. “Effective Date” means January 1, 2005. The original
effective date was January 1, 1983.
     Eligible Employee. “Eligible Employee” means any Employee who is a
participant in the Retirement Plan whose benefit under the Retirement Plan upon
retirement would be reduced so as not to violate the monetary limits imposed by
Section 415 or Section 401(a)(17) of the Code, or any Employee who is a
participant in the Profit Sharing Plan for whom an additional contribution by
the Company would have been made to the Profit Sharing Plan but for the monetary
limits imposed by Sections 415 or Section 401(a)(17) of the Code.

 



--------------------------------------------------------------------------------



 



     Employee. “Employee” means any executive employee of the Company employed
on a regular, full-time basis who is a member of a select group of management or
highly compensated employees within the meaning of Sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA.
     Employment Termination Date. “Employment Termination Date” means the date
on which the active employment of the Employee by the Company is terminated.
     Entry Date. “Entry Date” means each April 1 of each Plan Year.
     ERISA. “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
     Key Employee. “Key Employee” means an employee who, at any time during the
12-month period ending on the identification date (defined below), is (i) an
officer of the Company or a member of its controlled group (as determined for
purposes of section 416(i) of the Code) who has annual compensation greater than
$135,000 (or such other amount as may be in effect under Section 416(i)(1) of
the Code), (ii) a 5% owner of the Company or (iii) a 1% owner of the Company who
has annual compensation greater than $150,000. The identification date shall be
each December 31, and the determination of Key Employees as of such
identification date shall apply for the 12-month period following April 1 after
the identification date. The determination of Key Employees, including the
number and identity of persons considered officers, shall be made by the
Committee in accordance with the provisions of Sections 416(i) and 409A of the
Code and the regulations issued thereunder
     Maritrans. “Maritrans” means Maritrans Inc.
     Participant. “Participant” means any Eligible Employee who becomes a
Participant as set forth in Article II. In the event of the death or
incompetency of a Participant, the term shall mean the Participant’s personal
representative or guardian.
     Plan. “Plan” means the Excess Benefit Plan.
     Plan Year. “Plan Year” means each calendar year during which the Plan is in
effect.
     Postponement Period. “Postponement Period” means, for a Key Employee, the
period of six months after separation from service (or such other period as may
be required by Section 409A), during which Plan benefits may not be paid to the
Key Employee by reason of the provisions of Section 409A of the Code.
     Pre-2005 Account. “Pre-2005 Account” means the portion of the Participant’s
Account that is attributable to amounts that were accrued and vested prior to
January 1, 2005.
     Profit Sharing Plan. “Profit Sharing Plan” means the Profit Sharing and
Savings Plan of Maritrans Inc.

- 3 -



--------------------------------------------------------------------------------



 



     Profit Sharing Plan Supplemental Benefit. “Profit Sharing Plan Supplemental
Benefit” means the Benefit determined under Article IV of the Plan.
     Qualified Domestic Relations Order. “Qualified Domestic Relations Order”
means a Qualified Domestic Relations Order as defined under the Retirement Plan.
     Retirement Plan. “Retirement Plan” means the Retirement Plan of Maritrans
Inc.
     Retirement Plan Supplemental Benefit. “Retirement Plan Supplemental
Benefit” means the Benefit determined under Article III of the Plan.
ARTICLE II
ELIGIBILITY AND PARTICIPATION
     2.1 Prior Participants. Each Participant in the Plan prior to December 31,
2005 will continue to participate in the Plan as of such date provided that the
Participant has an accrued benefit under the Plan as of that date.
     2.2 New Participants. Each other Employee who becomes an Eligible Employee
will participate in the Plan as of the Entry Date following the attainment of
his status as an Eligible Employee. Within 30 days of the date an Eligible
Employee first becomes a Participant, such Participant shall irrevocably elect a
schedule for payment of the Benefit in his Account as described in
Section 6.2(A).
ARTICLE III
RETIREMENT PLAN SUPPLEMENTAL BENEFIT
     3.1 Determination of Benefit. The benefit payable to any vested Participant
hereunder shall be a monthly amount equal to the difference between (i) the
monthly amount that would be payable to such Participant under the Retirement
Plan if the limits contained therein to conform with the requirements of
Sections 415 and 401(a)(17) of the Code had been ignored, and (ii) the monthly
amount actually payable to such Participant under the Retirement Plan.
     3.2 Vesting. For the purposes of this Article III, except in the case of
death or a termination without “cause” within 12 months following a Change of
Control, a Participant whose employment is terminated before he has earned a
vested benefit under the Retirement Plan shall not be entitled to any benefits
under this Plan. A Participant who has earned the right to a vested benefit
under the Retirement Plan, or who dies or terminates employment without “cause”
(as defined in accordance with the Company’s personnel policies), shall be
entitled to receive his Benefit as determined under Section 3.1.
     3.3 Actuarial Equivalent. The Committee shall approve, and may from time to
time change, the tables, methods and assumptions pursuant to which an
actuarially equivalent benefit

- 4 -



--------------------------------------------------------------------------------



 



is calculated under the Plan. If a Change of Control occurs, the methodology
used to calculate actuarial equivalence under the Plan immediately before the
Change in Control shall be used to calculate actuarial equivalence for purposes
of all benefits payable under the Plan on and after the Change of Control.
ARTICLE IV
PROFIT SHARING PLAN SUPPLEMENTAL BENEFIT
     4.1 Credits to Account. The Company shall create and maintain on its books
an unfunded Account for each Participant to which it shall credit annually the
amount of any Company contribution which is not contributed to the Profit
Sharing Plan by operation of Sections 415 or 401(a)(17) of the Code, but which
hypothetically would have been contributed on behalf of the Participant if no
such limits existed. Such hypothetical amount, if any, shall be credited to the
Account at such time as Company contributions are otherwise made to the Profit
Sharing Plan.
     4.2. Interest Credits. As of the first day of each calendar quarter, the
Company shall also credit to the Account a hypothetical sum which is equal to
the product of (i) the average balance in the Account for the previous quarter
(without regard to any debits made at the end of such quarter), multiplied by
(ii) the rate of interest then being earned by the stable income fund in the
Profit Sharing Plan. Such credits shall be made regardless of whether any other
credits are then made to the Account or whether the Participant is then in the
employ of the Company (until distribution is made).
     4.3 Vested Benefit. Upon a Participant’s termination of employment, the
Participant’s Account shall be debited by (i) the amount of any Company
contributions that would have been forfeited by the Participant pursuant to the
terms of the Profit Sharing Plan had such an amount been contributed to such
Plan and (ii) the amount of interest credited to the Account with respect to
such debited amounts. The amount of a Participant’s benefit under this
Article IV shall be equal to the remaining (vested) balance of the Participant’s
Account. Notwithstanding the foregoing, each Participant who is actively
employed shall become fully vested upon death or a Change of Control.
ARTICLE V
DEATH BENEFITS
     5.1 Retirement Plan Death Benefit. In the event that the death benefit
payable to the surviving spouse or contingent annuitant designated in a retired
Participant’s benefit election under the Retirement Plan (but not the insured
death benefit under Section 7.1 of the Retirement Plan), or the pre-retirement
death benefit payable under Section 5.4 of the Retirement Plan is reduced on
account of a reduction in the benefit being paid or otherwise payable to the
Participant upon retirement because of the monetary limits imposed by
Sections 415 or 401(a)(17) of the Code, such beneficiary shall be entitled to a
benefit under the Plan equal to the

- 5 -



--------------------------------------------------------------------------------



 



excess of (i) the amount that would have been payable to the beneficiary or
contingent annuitant under the Retirement Plan if the limits contained therein
to conform with the requirements of Sections 415 or 401(a)(17) of the Code had
been ignored, over (ii) the amount actually payable to such beneficiary or
contingent annuitant under the Retirement Plan.
     5.2 Profit Sharing Plan Death Benefit. Notwithstanding a Participant’s
election, if there is a balance in a Participant’s Account on the date of a
Participant’s death while actively employed, then the entire balance in the
Participant’s Account as of the end of the calendar quarter following such date
shall be paid at the end of such quarter to the Participant’s beneficiary under
the Profit Sharing Plan. If there is a balance in a Participant’s Account on the
date of a Participant’s death after payment of benefits has commenced, benefits
will continue to be paid to the beneficiary according to the schedule elected by
the Participant.
ARTICLE VI
DISTRIBUTION OF SUPPLEMENTAL BENEFITS
     6.1 Retirement Plan Supplement
          A. Vested Grandfathered Benefits as of December 31, 2004. For those
Participants who terminated employment prior to January 1, 2005, Retirement Plan
Supplemental Benefits will be paid in accordance with the provisions of the Plan
as in effect as of October 3, 2004.
          B. Retirement Plan Supplemental Benefits Payable After December 31,
2004. Subject to Sections 6.3 and 6.4, the monthly Retirement Plan Supplemental
Benefit due to a Participant under the Plan shall normally be paid in the form
of a life and 10 year certain and continuous annuity and shall continue to be
paid as long as a monthly amount is payable to the Participant or, in the event
of the death of the Participant before payments have been made for 10 years, the
Participant’s beneficiary. At least 30 days prior to commencement of benefits
herein, the Participant may elect to have an actuarially equivalent benefit paid
in any form available under the Retirement Plan on such form as prescribed by
the Committee. Notwithstanding the foregoing, the forms of benefit available
under the Plan are intended to comply with the final regulations under section
409A and are subject to change.
          C. Subsequent Deferral of Payment. Notwithstanding the foregoing, a
Participant may defer commencement of benefits under the Plan for 5 years by
making an election to that effect no later than 12 months prior to his Early
Retirement Date, that is, 12 months prior to the date on which he would both
attain age 55 and complete 15 years of Credited Service.
     6.2 Profit Sharing Plan Supplement
          A. Form of Benefit. Subject to Section 6.2 D., within 30 days of the
date an Eligible Employee first becomes a Participant, an Eligible Employee
shall irrevocably elect one

- 6 -



--------------------------------------------------------------------------------



 



of the following schedules or the payment of his vested Profit Sharing Plan
Supplemental Benefits accrued under the Article IV, if any:
               (1) Payment in a lump sum at the end of the quarter following the
Participant’s termination of employment; or
               (2) Payment in five annual installments commencing at the end of
the quarter following the Participant’s termination of employment, with the
first installment equal to one-fifth of the amount of the balance in the
Participant’s Account attributable to the benefits earned during such year
(hypothetical contributions credited with respect to that year plus interest
thereon), the second installment equal to one-fourth of such balance in the
Account, the third installment equal to one-third of the balance in such Account
the fourth installment equal to one-half of the balance in such Account and the
fifth installment equal to the entire balance remaining in the Account. In
determining the balance remaining in a Participant’s Account for the purposes
hereof, hypothetical interest shall continue to be credited in accordance with
the provisions of Section 4.2 until the Account has been distributed.
Such election shall continue to apply in each succeeding calendar year.
          B. Pre-2005 Account. The Pre-2005 Account shall be paid according to
the terms of the Plan as in effect as of October 3, 2004.
          C. Transition Elections Made by December 31, 2006. Notwithstanding the
forgoing, in accordance with procedures established by the Committee and no
later than December 31, 2006, Participants may make a one time election
regarding the timing and form of Profit Sharing Supplemental Benefits that would
otherwise be payable at any time on or after January 1, 2007.
          D. Subsequent Deferral of Payment. Notwithstanding the foregoing, a
Participant may defer the payment of his Profit Sharing Supplemental Benefit for
5 years by making an election to that effect no later than 12 months prior to
his Employment Termination Date. Such election shall not take effect for
12 months.
          E. Payment of Benefits. Upon termination of a Participant’s employment
with the Company, the Participant’s Account shall be debited and such
Participant (or, in the event of death, the Participant’s beneficiary under the
Profit Sharing Plan) shall receive from the Company’s general assets the benefit
due hereunder at the time determined pursuant to Section 6.2.
In the event that no timely election is made for a given year, payment of
contributions credited for such year and interest thereon shall be made in
accordance with Section 6.2A.(2).
     6.3 Payments to Key Employees. Notwithstanding anything to the contrary,
effective January 1, 2005, if required by section 409A of the Code, no benefits
shall be paid to a Participant who is a Key Employee during the Postponement
Period. If a Participant is a Key

- 7 -



--------------------------------------------------------------------------------



 



Employee and payment of benefits under the Plan is required to be delayed for
the Postponement Period, the accumulated amounts withheld on account of section
409A of the Code shall be paid in a lump sum payment within 30 business days
after the end of the Postponement Period. If the Participant dies during the
Postponement Period prior to the payment of benefits, the amounts withheld on
account of section 409A of the Code shall be paid to the beneficiary within 60
business days after the Participant’s death. If payment of the Participant’s
Benefit is postponed, the Benefit shall be calculated as of the date that is
five business days prior to the distribution date.
     6.4 Change of Control. Subject to Section 6.3, in the event of a Change of
Control, a Participant shall receive payment of the Participant’s Benefit in one
lump sum as soon as administratively practicable following such Change of
Control.
     6.5 Automatic Lump Sum Payment. Notwithstanding any provision of the Plan
to the contrary: (a) if the vested balance of the Participant’s Account does not
exceed $10,000 as of the Participant’s Employment Termination Date, such
Participant’s Profit Sharing Supplemental Benefit shall be paid in a lump sum;
and (b) if the actuarial equivalent of the vested value of the Participant’s
Retirement Plan Supplemental Benefit does not exceed $5,000, such Benefit shall
be paid in a lump sum. Subject to Section 6.3, payments made pursuant to this
Section 6.5 shall be paid as soon as practicable following the Participant’s
Employment Termination Date and no later than the 15th day of the third month
following the Employment Termination Date.
ARTICLE VII
ADMINISTRATION OF THE PLAN AND DISCRETION
     7.1 The Committee shall have full power and authority to interpret the
Plan, to prescribe, amend and rescind any rules, forms and procedures as it
deems necessary or appropriate for the proper administration of the Plan and to
make any other determinations, including factual determinations, and to take any
other such actions as it deems necessary or advisable in carrying out its duties
under the Plan. All action taken by the Committee arising out of, or in
connection with, the administration of the Plan or any rules adopted thereunder,
shall, in each case, lie within its sole discretion, and shall be final,
conclusive and binding upon the Company, the Board, all Employees, all
Beneficiaries and all other persons and entities having an interest therein.
     7.2 The Committee shall serve without compensation for services unless
otherwise determined by the Board. The Company shall pay all expenses of
administering the Plan except as otherwise determined by the Committee.
     7.3 The Company shall indemnify and hold harmless the Committee from any
and all claims, losses, damages, expenses (including counsel fees) and liability
(including any amounts paid in settlement of any claim or any other matter with
the consent of the Board) arising from any act or omission of such member,
except when the same is due to gross negligence or willful

- 8 -



--------------------------------------------------------------------------------



 



misconduct.
     7.4 Any decisions, actions or interpretations to be made under the Plan by
the Company, the Board, the Compensation Committee acting on behalf of the
Company, or the Committee acting on behalf of the Company, shall be made in its
respective sole discretion, not as a fiduciary and need not be uniformly applied
to similarly situated individuals and shall be final, binding and conclusive on
all persons interested in the Plan.
     7.5 Each Participant, by participating in the Plan, agrees to be bound by
the terms and conditions of the Plan and acknowledges the authority and
discretion of the Committee.
ARTICLE VIII
FUNDING
     8.1 Any amount to be paid under the terms of this Plan shall be paid from
the general assets of the Company and shall constitute a general liability
thereof. Nothing contained herein shall require the Company to establish a trust
or to otherwise provide a separate fund for the payment of amounts due
hereunder.
ARTICLE IX
MISCELLANEOUS
     9.1 Amendment and Termination. The Company hopes and expects to continue
the Plan indefinitely. Nevertheless, the Company reserves the right to
unilaterally suspend, terminate or completely discontinue the Plan, by written
resolution of the Board at any time. In addition, the Company, acting by written
resolution, may unilaterally amend or modify the Plan at any time and has
delegated such authority to the Compensation Committee of the Board.
Notwithstanding the foregoing, no such action shall adversely affect the rights
of former Participants who have retired or terminated employment nor adversely
affect or decrease the amount of the accrued benefit of any Participant unless
such amendment is required to comply with applicable law. Following termination
of the Plan, Participants shall be entitled to a distribution of their accrued
vested benefit payable under Article III or Article IV hereof, as applicable,
calculated as if the Participant had retired under the Retirement Plan or the
Profit Sharing Plan on the date of such action. The Company shall distribute to
each Participant, in a lump sum payment, the balance of the Participant’s
Account as soon as administratively practicable after the date the termination
occurs; provided, further, that, with respect to the portion of the
Participant’s Account attributable to the amounts accrued and vested after
December 31, 2004, no such distribution may occur unless such termination is on
account of a reason described in Prop. Treas. Reg. §1.409A-3(h)(2)(viii) (or any
successor regulation thereto) and the requirements of such regulations, as
applicable, are met.
     9.2 Claims Procedure.
          (a) Claim. A person who believes that he is being denied a benefit to
which he is entitled under the Plan (hereinafter referred to as a “Claimant”)
may file a written request

- 9 -



--------------------------------------------------------------------------------



 



for such benefit with the Committee, setting forth the claim.
          (b) Claim Decision. Upon receipt of a claim, the Committee shall
advise the Claimant that a reply will be forthcoming within ninety days and
shall, in fact, deliver such reply within such period. The Committee may,
however, extend the reply period for an additional ninety days for reasonable
cause.
     If the claim is denied in whole or in part, the Claimant shall be provided
a written or electronic opinion, using language calculated to be understood by
the Claimant, setting forth:
     (i) The specific reason or reasons for such denial;
     (ii) The specific reference to pertinent provisions of this Plan on which
such denial is based;
     (iii) A description of any additional material or information necessary for
the Claimant to perfect his claim and an explanation why such material or such
information is necessary; and
     (iv) an explanation of the claim review procedure set forth in this
Section, including a statement that the claimant is eligible to bring a civil
action in federal court under Section 502 of ERISA to appeal any adverse
decision on review.
          (c) Request for Review. Within sixty days after the receipt by the
Claimant of the written opinion described above, the Claimant (or his
representative) may request in writing that the Compensation Committee review
the determination of the Committee. The Claimant or his duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comment in writing for consideration by the Compensation Committee.
In connection with such review, the Claimant or his duly authorized
representative may submit written comments, documents, records, and other
information relating to the claim for benefits (regardless of whether such
information was considered as part of the initial claim for benefits) to the
Compensation Committee for review and consideration. The Claimant or his duly
authorized representative shall also be entitled to receive, upon request and
free of charge, access to and copies of, all documents, records and other
information that is relevant to the appeal. If the Claimant does not request a
review of the initial determination within such sixty-day period, the Claimant
shall be barred and estopped from challenging the determination.
          (d) Review of Decision. Within sixty days after the Compensation
Committee’s receipt of a request for review, it will review the initial
determination. After considering all materials presented by the Claimant, the
Compensation Committee will render a written or electronic opinion, written in a
manner calculated to be understood by the Claimant, setting forth (1) the
specific reasons for the decision, (2) specific references to the pertinent
provisions of this Plan on which the decision is based, (3) a statement that the
Claimant is entitled to receive, upon request and free of charge, access to and
copies of, all documents,

- 10 -



--------------------------------------------------------------------------------



 




records and other information that is relevant to the claim for benefits and
(4) a statement that the Claimant is eligible to bring a civil action in federal
court under Section 502 of ERISA to pursue the claim for benefits. If special
circumstances require that the sixty day time period be extended, the
Compensation Committee will so notify the Claimant and will render the decision
as soon as possible, but no later than one hundred twenty days after receipt of
the request for review.
     9.3 Limitation of Participant’s Right. Nothing in this Plan shall be
construed as conferring upon any Participant any right to continue in the
employment of the Company, nor shall it interfere with the rights of the Company
to terminate the employment of any Participant and/or to take any personnel
action affecting any Participant without regard to the effect which such action
may have upon such Participant as a recipient or prospective recipient of
benefits under the Plan. Any amounts payable hereunder shall not be deemed
salary or other compensation to a Participant for the purposes of computing
benefits to which the Participant may be entitled under any other arrangement
established by the Company for the benefit of its employees.
     9.4 No Limitation on Company Actions. Nothing contained in the Plan shall
be construed to prevent the Company from taking any action that is deemed by it
to be appropriate or in its best interest. No Participant, beneficiary, or other
person shall have any claim against the Company as a result of such action.
     9.5 Nonalienation of Benefits. Except as expressly provided herein, no
Participant or beneficiary shall have the power or right to transfer (otherwise
than by will or the laws of descent and distribution), alienate, or otherwise
encumber the Participant’s interest under the Plan. The Company’s obligations
under this Plan are not assignable or transferable except to (a) any entity or
partnership which acquires all or substantially all of the Company’s assets or
(b) any corporation or partnership into which the Company may be merged or
consolidated. The provisions of the Plan shall inure to the benefit of each
Participant and the Participant’s Beneficiaries, heirs, executors, Committees or
successors in interest.
     9.6 Qualified Domestic Relations Orders. Notwithstanding the foregoing, the
Committee shall direct the Trustee to comply with a Qualified Domestic Relations
Order. Upon receipt of any judgment, decree or order (including approval of a
property settlement agreement relating to the provision of payment by the Plan
to an Alternate Payee pursuant to a state domestic relations law), the Committee
shall promptly notify the affected Participant and any Alternate Payee of the
receipt of such judgment, decree or order and shall notify the affected
Participant and any Alternate Payee of the Committee’s procedure for determining
whether or not the judgment, decree or order is a Qualified Domestic Relations
Order. Payments under this Section 9.6 shall not be subject to Section 6.3. The
Committee shall establish a procedure to determine the status of a judgment,
decree or order as a Qualified Domestic Relations Order and to administer Plan
distributions in accordance with Qualified Domestic Relations Orders. Such
procedure shall be in writing, shall include a provision specifying the
notification requirements enumerated above, shall permit an Alternate Payee to
designate a representative for receipt of communications from the Committee and
shall include such other provisions as the Committee

- 11 -



--------------------------------------------------------------------------------



 



shall determine, including provisions required under applicable regulations.
     9.7 Unfunded Status of Plan. Any amount to be paid under the terms of this
Plan shall be paid from the general assets of the Company and shall constitute a
general liability thereof, except to the extent a contribution has been made
therefor to the Trust or the Trust Fund. Nothing contained herein shall require
the Company to establish a trust as to otherwise provide a separate fund for the
payment of amounts due hereunder prior to the time any such amount becomes due
and payable.
     9.8 Information Requirements. In order to be eligible to receive payments
under this Program, the Participant or the Participant’s spouse, contingent
annuitant or beneficiary shall provide written proof of the date of birth and
marriage, if applicable, of the Participant or the surviving spouse or
beneficiary, as applicable to the Company. Each individual entitled to a benefit
hereunder shall be responsible for furnishing the Company with the current and
proper address for the mailing of notices, reports and benefit payments. Any
notice required or permitted to be given shall be deemed given if directed to
the person to whom addressed at such address and mailed by regular United States
mail, first-class and prepaid. [If any check mailed to such address is returned
as undeliverable to the addressee, mailing of checks will be suspended until the
individual entitled to the payment furnishes the proper address.]
     9.9 Withholding Taxes. If the Company is required to withhold amounts under
applicable Federal, state or local tax laws, rules or regulations, the Company
shall be entitled to deduct and withhold such amounts from any cash payment,
whether made pursuant to this Plan or otherwise, to be made by the Company to
the person with respect to whom such withholding arises.
     9.10 Binding Upon Successors. The rights and obligations created hereunder
shall be binding on a Participant’s heirs, executors and administrators and on
the successors and assigns of the Company.
     9.11 Reliance on Data. The Company and all other persons associated with
the Plan’s operation shall have the right to rely on the veracity and accuracy
of any required written data provided by the Participant or any other individual
including representation of age, health and marital status.
     9.12 Not Compensation Under Other Plans. Any benefit payable under the Plan
shall not be deemed salary or other compensation for the purpose of computing
benefits under any employee benefit plans or other arrangement of the Company
for the benefit of its employees.
     9.13 Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
     9.14 Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the state of Florida, without reference to the
principles of conflict of laws.

- 12 -



--------------------------------------------------------------------------------



 



     9.15 Headings. Headings are inserted in this Plan for convenience of
reference only and are to be ignored in the construction of the provisions of
the Plan.
     9.16 Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may read as the plural and the plural as the singular.
     9.17 Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand delivered,
or sent by registered or certified mail, to the Committee, or to such other
entity as the Committee may designate from time to time. Such notice shall be
deemed given as to the date of delivery, or, if delivery is made by mail, as of
the date shown on the postmark on the receipt for registration or certification.

- 13 -